REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1 & 3-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As indicated in parent Application 14/270,467 (now US Patent 9,788,922), no prior art is found to teach, inter alia, a pressure relief balloon capable of regulating liquids in the liquid hose.  It was understand in said parent case, and explained in better detail in the current Application, that air bubbles can escape to the balloon and thus relieving the pressure inside the liquid hose.  Additionally, relevant prior art O’Callaghan et al. (US 2015/0196730) discloses an indwelling urinary catheter having an optional external catheter (e.g., condom sheath), thus the catheter is not meant to be used with the external catheter alone, as recited in the functional language of the first independent claim in the current Application.  O’Callaghan also does not teach the structural details that can be interpreted to read on the indwelling catheter attachment means required in the second independent claim of the current Application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 April 2021